Case 2:20-cv-11064-FMO-MRW Document 84-1 Filed 07/08/21 Page 1 of 5 Page ID #:1620




 1   ALAN JACKSON (State Bar No. 173647)
     CALEB MASON (State Bar No. 246653)
 2   WERKSMAN JACKSON & QUINN, LLP
 3   888 W. 6th St. Fourth Floor
     Los Angeles, CA 90017
 4   213-688-0460
 5   ajackson@werksmanjackson.com
     cmason@werksmanjackson.com
 6
     REED ALJIAN (State Bar No. 211010)
 7   DAILY ALJIAN LLP
 8   100 Bayview Circle, Suite 5500
     Newport Beach, CA 92660
 9   Telephone: 949.861.2524
10   ra@dallp.com
11
     Attorneys for Defendant and
12   Counter-Complainant YASIEL PUIG
13                             UNITED STATES DISTRICT COURT
14
                              CENTRAL DISTRICT OF CALIFORNIA
15
                                    WESTERN DIVISION
16
     JANE ROE,                               CASE NO. 2:20-cv-11064-FMO-MRW
17
                                             DISCOVERY MATTER
18               Plaintiff,
                                             FILED UNDER SEAL PURSUANT
19                                           TO ORDER OF THE COURT
         v.
20                                           DATED JULY 7, 2021

21 YASIEL PUIG; and DOES 1-10,               DECLARATION OF REED ALJIAN
   inclusive,                                IN SUPPORT OF DEFENDANT AND
22                                           COUNTER-COMPLAINANT
23            Defendants.                    YASIEL PUIG’S SUPPLEMENTAL
                                             BRIEFING IN SUPPORT OF
24                                           MOTION FOR PROTECTIVE
25                                           ORDER, SUBMITTED PER ORDER
                                             OF THE COURT
26
                                             FAC Filed:    Dec. 30, 2020
27
                                             Trial date:   May 3, 2022
28
      DECLARATION OF REED ALJIAN ISO SUPPLEMENTAL BRIEF RE PROTECTIVE ORDER
Case 2:20-cv-11064-FMO-MRW Document 84-1 Filed 07/08/21 Page 2 of 5 Page ID #:1621




 1                            DECLARATION OF REED ALJIAN
 2 I, Reed Aljian, declare as follows:
 3         1.     I am an attorney licensed to practice law before all state and federal courts in
 4 the State of California, including the United States District Court, Central District of
 5 California. I am the Managing Partner with the law firm of Daily Aljian LLP, counsel of
 6 record for Defendant and Counter-Complainant Yasiel Puig (“Defendant”) in the above-
 7 referenced matter. I submit this declaration in support of Defendant’s Supplemental
 8 Briefing In Support of Defendant’s Request for Protective Order. The facts stated herein
 9 are true based upon my own personal knowledge or upon review of the records in my
10 possession. If called as a witness, I could and would testify truthfully to the contents of this
11 declaration.
12         2.     Attached as Exhibit A is a true and correct copy of a redline of the [proposed]
13 protective order, showing the proposed modification of the Court’s model form, and
14 providing that
15
16
17
18         3.     On October 29, 2020, Plaintiff filed her complaint in state court against
19 Defendant alleging (1) assault and battery; (2) intentional infliction of emotional distress;
20 (3) negligence; and (4) false imprisonment. (ECF No. 1-1.) She filed a First Amended
21 Complaint on December 30, 2020 (the “FAC”). (ECF No. 19.) The FAC alleges Defendant
22 sexually assaulted her in a bathroom at the Staples Center on October 31, 2018, the night
23 of a Laker game.
24         4.     On May 28, 2021, Defendant filed an Answer denying all the allegations and
25 explaining that they had a consensual sexual encounter. (ECF No. 62.) Defendant also filed
26 counterclaims against Plaintiff for (1) defamation per se; and (2) defamation per quod. (Id.)
27 On June 17, 2021, Defendant filed a First Amended Answer and Counterclaim (“FAA”)
28
                                          1
       DECLARATION OF REED ALJIAN ISO SUPPLEMENTAL BRIEF RE PROTECTIVE ORDER
Case 2:20-cv-11064-FMO-MRW Document 84-1 Filed 07/08/21 Page 3 of 5 Page ID #:1622




 1 against Plaintiff for damages. (ECF No. 67.) The alleged defamatory statements referenced
 2 in the FAA are as follows:
 3               a.    Plaintiff falsely stated in an interview that Defendant sexually assaulted
 4                     her;
 5               b.    Plaintiff’s attorney falsely stated in an interview that she had text
 6                     messages proving Defendant sexually assaulted Plaintiff; and
 7               c.    Plaintiff’s attorney falsely stated in an interview that she had text
 8                     messages wherein PUIG admitted “something happened,” and, in the
 9                     context of the interview, she was claiming Defendant admitted in a text
10                     message that he sexually assaulted Plaintiff.
11        5.     On February 9, 2021, Defendant (through prior counsel) served Plaintiff with
12 Request for Production of Documents.
13        6.     On March 11, 2021, Plaintiff served responses and objections and produced
14 responsive documents. Plaintiff’s responses were evasive and incomplete.
15        7.     The parties met and conferred regarding Plaintiff’s responses, including three
16 teleconferences with Plaintiff’s counsel and multiple written communications. The parties
17 were not able to resolve the dispute.
18        8.     On June 25, 2021, I emailed Ms. Rayfield a draft joint discovery motion to
19 address the disputed items.
20        9.     On June 29, 2021, Plaintiff served supplemental responses.
21
22
23
24
25        10.
26
27
28
                                         2
      DECLARATION OF REED ALJIAN ISO SUPPLEMENTAL BRIEF RE PROTECTIVE ORDER
Case 2:20-cv-11064-FMO-MRW Document 84-1 Filed 07/08/21 Page 4 of 5 Page ID #:1623




 1
 2
 3
 4
 5
 6
 7
 8
 9
10         11.   On July 1, 2021, Ms. Rayfield proposed that the parties enter of a protective
11 order and sent Defendant a Word          on of the proposed order using the Court’s model
12 form.
13         12.   On July 2, 2021, Ms. Rayfield’s office emailed me Plaintiff’s position
14 statement to be inserted in the Joint Discovery Motion.
15
16 Defendant did not file the motion out of concerns of confidentiality and right of privacy.
17         13.   On July 5, 2021, I agreed, on Defendant’s behalf, to enter Plaintiff’s proposed
18 protective order, subject to an agreement to certain stipulations to address Defendant’s
19 privacy rights. Ms. Rayfield did not respond in writing.
20         14.   On July 6, 2021, Ms. Rayfield and I participated in a meet and confer
21 conference call to discuss, among other topics, the proposed protective order. Ms. Rayfield
22 did not agree to the items addressing Defendant’s privacy rights, which are at issue in the
23 present motion.
24         15.
25
26
27
28
                                         3
      DECLARATION OF REED ALJIAN ISO SUPPLEMENTAL BRIEF RE PROTECTIVE ORDER
Case 2:20-cv-11064-FMO-MRW Document 84-1 Filed 07/08/21 Page 5 of 5 Page ID #:1624




 1
 2
 3
 4
 5        16.
 6
 7
 8
 9
10                                  Therefore, Defendant only provides a description of the
11 Document at this time.
12        I declare under penalty of perjury under the laws of the United States of America
13 that the foregoing is true and correct. Executed this 8th day of July, 2021, in Newport
14 Coast, California.
15
16                                        By: /s/ Reed Aljian
17                                          Reed Aljian
18
19
20
21
22
23
24
25
26
27
28
                                         4
      DECLARATION OF REED ALJIAN ISO SUPPLEMENTAL BRIEF RE PROTECTIVE ORDER
